                                                           IT IS ORDERED

                                                          Date Entered on Docket: September 15, 2021




                                                           ________________________________
                                                           The Honorable David T. Thuma
                                                           United States Bankruptcy Judge
______________________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW MEXICO

  In Re:                                                     Case No. 21-10031-t13

  William Scott Rodgers,                                     Chapter: 13

                        Debtor.

     STIPULATED ORDER RESOLVING SELENE’S MOTION FOR RELIEF FROM
   AUTOMATIC STAY AND CO-DEBTOR STAY, AND DEBTOR’S MOTION TO SELL
                             PROPERTY

           THIS MATTER came before the Court on 1) the Motion for Relief from Stay and co-

  Debtor stay (“Motion”) filed by Selene Finance LP as servicer for The Wilmington Savings Fund

  Society, FSB, doing business as Christiana Trust, not in its individual capacity, but solely as

  Trustee for BCAT 2015-13ATT, its successors and/or assigns ("Creditor") on March 3, 2021

  (Docket No. 26) on the real property described as 5004 Pinecroft Drive, Farmington, NM 87402

  (the “Property”); and 2) the Amended Motion to Sell Real Property, filed by Debtor on August


                                                   1




  Case 21-10031-t13        Doc 84     Filed 09/15/21     Entered 09/15/21 17:12:44 Page 1 of 5
19, 2021 (Docket No. 71) regarding the sale of the Property. Creditor, by its counsel, Elizabeth

V. Friedenstein, and the debtor, William Scott Rodgers (“Debtor”), by and through his attorney,

Jason Michael Cline (hereinafter collectively the “Parties”), and Tiffany M. Cornejo as the duly

appointed Chapter 13 Trustee (“Ch. 13 Trustee”) hereby agree and stipulate as follows:

   1.   The Automatic Stay imposed by §362 of the U.S. Bankruptcy Code, presently in effect

        in this case, be and hereby is, continued as to Creditor’s rights with respect to the subject

        Property, except as provided below:

   2. The Debtor’s Motion to Sell (Docket No. 71) will be partially granted, allowing the Debtor

        to sell the Property and use proceeds from said sale to pay Creditor’s lien on the Property in

        full, so long as the sale is completed and the funds to fully pay Creditor’s lien are tendered to

        Creditor no later than end of business on November 15, 2021.

   3. Upon the Debtor’s sale of the Property, Creditor’s ownership and/or lien interests in the

        Property shall attach to the proceeds of the sale unless and until Creditor is fully paid.

   4. Debtor may list the property for sale at a price of $357,200.00, and may sell the Property

        for any price that nets sufficient proceeds to fully pay Creditor after payment of all other

        ordinary sale expenses and commissions.

   5. The parties agree that Creditor will be paid in full, and the amount presently due to

        Creditor is $293,592.19, plus additional accruing interest, fees and other lawful charges

        incurred after the date of this Stipulation. The Debtor may not accept any offer to

        purchase the Property unless it provides sufficient net proceeds to fully pay Creditor

        (after payment of ordinary sale expenses and commissions) without further Order of the

        Court upon notice to Creditor, the Ch. 13 Trustee and other interested parties.;


                                                   2




Case 21-10031-t13         Doc 84      Filed 09/15/21      Entered 09/15/21 17:12:44 Page 2 of 5
  6. Upon sale of the Property, realtor’s commission and closing costs are limited to 8% of

     final sale price;

  7. Debtor may receive up to $60,000.00 as exempt proceeds of the sale;

  8. The remaining sale proceeds, after payment of the actual amounts payable by Debtor for

     the items set forth in Paragraphs 5-7 above, and payment of other taxes, costs and closing

     fees, shall be paid to the Ch. 13 Trustee;

  9. The Parties acknowledge and agree that Creditor had previously foreclosed the Property

     under state law and obtained a confirmation deed to the Property, and therefore Creditor

     asserts an ownership and/or continuing security interest in the Property and sale proceeds

     until paid. Upon a sale of the Property in compliance with this Stipulation, Creditor shall

     execute a quitclaim deed, without any representations or warranties, to the buyer in

     exchange for receipt of funds to fully pay the amounts owed to Creditor under its

     foreclosed lien. Said quitclaim deed may be delivered to an approved title insurance and

     escrow company, to hold in escrow pending the closing of the Property sale and payment

     to Creditor.

  10. If the Property has not been sold and funds have not been received to fully pay the amounts

     owed to Creditor’s no later than end of business on November 1, 2021, Creditor shall be

     granted relief from the automatic stay under 11 U.S.C. § 362(d), and relief from the co-

     debtor stay as to Megan M. Rodgers pursuant to 11 U.S.C. §1301, in order to enforce

     Creditor’s ownership rights and take possession of the Property. In that event, Creditor may

     immediately file and upload an ex parte order granting it relief from the automatic stay and

     co-debtor stay to proceed with eviction, without further notice or hearing;


                                                  3




Case 21-10031-t13        Doc 84   Filed 09/15/21      Entered 09/15/21 17:12:44 Page 3 of 5
  11. Additionally, in the event that the automatic stay is terminated as provided in this this

     Stipulation and Order, Creditor, at its option, is free to exercise any rights it may have to

     enforce its ownership and/or security interest in the Property pursuant to applicable non-

     bankruptcy law and shall be allowed to take any and all steps necessary to exercise any and

     all rights it may have in the Property including eviction. By agreement, the fourteen-day

     stay pursuant to FRBP 4001(a)(3) is waived so that Creditor, its successors and assigns, may

     immediately enforce and implement this Order upon termination of the automatic stay;

  12. The amended plan is hereby revised to exclude future payments from Trustee to the Creditor;

  13. Creditor is hereby allowed to amend or withdraw its Proof of Claim and Amended Proof of

     Claim, consistent with the terms of this Stipulation and Order.

  14. Upon entry of the Court’s Order approving this Stipulation, Creditor shall promptly return all

     funds received from the Trustee in the approximate amount of $7,208.46 paid to Creditor to-

     date pursuant to the Debtor’s previously confirmed Chapter 13 plan, and the Trustee is

     hereby instructed to no longer issue any payments under the plan to Creditor. Upon entry of

     the Order approving this Stipulation, Creditor’s treatment under the Chapter 13 Plan shall be

     as set forth above.

  15. This Order will remain effective despite the conversion of the case to one under another

     chapter.

     IT IS FURTHER STIPULATED that the final hearing on the Motion currently set for

     September 14, 2021 at 01:30 PM is stricken from the Court’s Calendar.

                                  ### END OF ORDER ###




                                                4




Case 21-10031-t13      Doc 84      Filed 09/15/21     Entered 09/15/21 17:12:44 Page 4 of 5
Submitted by:

IDEA Law Group, LLC

/s/ Elizabeth V. Friedenstein
Elizabeth V. Friedenstein
2501 San Pedro Drive NE, Bldg. A, Suite 102
Albuquerque, NM 87110
Toll Free: 877-353-2146 ext.1005
Email: elizabethf@idealawgroupllc.com
Attorney for Creditor

SEEN AND APPROVED:

Approved via email 9/10/2021_______               /s/ Tiffany M. Cornejo (by permission 9/13/2021)
                                                  ______________________________
Jason Michael Cline                               Tiffany M. Cornejo
Jason Cline, LLC                                  625 Silver Avenue SW
2601 Wyoming Blvd. NE, Suite 108                  Suite 350
Albuquerque, NM 87112                             Albuquerque, NM 87102-3111
505-595-0110                                      Trustee
Email: jason@attorneyjasoncline.com
Attorney for Debtor

Copies to:

William Scott Rodgers
5004 Pinecroft Dr.
Farmington, NM 87402
Debtor

Megan M. Rodgers
5004 Pinecroft Dr.
Farmington, NM 87402
Non-Filing Co-Debtor




                                              5




Case 21-10031-t13       Doc 84   Filed 09/15/21      Entered 09/15/21 17:12:44 Page 5 of 5
